United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 13-1253
                         ___________________________

                              United States of America

                         lllllllllllllllllllll Plaintiff - Appellee

                                            v.

                                 Dominic A. Rimmer

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                      Appeal from United States District Court
                 for the Western District of Missouri - Kansas City
                                  ____________

                           Submitted: November 18, 2013
                             Filed: December 23, 2013
                                   [Unpublished]
                                   ____________

Before SHEPHERD, BOWMAN, and BEAM, Circuit Judges.
                         ____________

PER CURIAM.

       After Dominic Rimmer pleaded guilty to being a felon in possession of a
firearm, 18 U.S.C. §§ 922(g)(1), 924(a)(2), the District Court1 sentenced him to sixty


      1
        The Honorable Greg Kays, United States District Judge for the Western
District of Missouri.
months’ imprisonment, a fourteen-month upward variance from the top of Rimmer’s
advisory U.S. Sentencing Guidelines range. Rimmer appeals, and we affirm.

       Rimmer argues that his sentence is substantively unreasonable because the court
gave undue weight to certain 18 U.S.C. § 3553(a) factors and too little weight to other
factors, resulting in a sentence that was greater than necessary to satisfy the statutory
goals of sentencing. Applying a deferential abuse-of-discretion standard, see United
States v. David, 682 F.3d 1074, 1076 (8th Cir. 2012), we disagree.

       “[A] sentencing court has wide latitude to weigh the § 3553(a) factors and
assign some factors greater weight than others in determining an appropriate
sentence.” Id. at 1077. At the sentencing hearing before the District Court, defense
counsel cited Rimmer’s youth, his single-parent upbringing, his educational goals, and
the fact that Rimmer had not previously served significant jail time as mitigating
factors weighing in favor of a below-Guidelines-range sentence. The record reveals
that the District Court considered counsels’ arguments, the PSR, and the advisory
Guidelines sentencing recommendation; articulated the specific § 3553(a) factors that
informed its sentencing decision; and imposed what it determined was an appropriate
sentence. The court specifically noted that Rimmer, at age twenty, had three prior
felony convictions; that he repeatedly refused to conform his behavior to the law
despite prior leniency from state courts; that the felon-in-possession offense was
serious; and that Rimmer posed a continuing threat to the community. The court did
not impose an unreasonable sentence or abuse its discretion simply because the court’s
analysis of the facts and the § 3553(a) factors differs from that proposed by Rimmer.
See United States v. Mangum, 625 F.3d 466, 469 (8th Cir. 2010) (noting that an
upward-variance sentence is reasonable where the court makes an individualized
assessment of 18 U.S.C. § 3553(a) factors based on facts presented and considers
defendant’s proffered mitigating information).




                                          -2-
       We conclude that the District Court properly considered the sentencing factors
and that the sentence is not unreasonable, and we affirm the judgment of the District
Court.
                        ______________________________




                                         -3-